             Case 1:14-cv-01486-LMM Document 1180 Filed 03/18/20 Page 1 of 4
                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

UNITED STATES OF AMERICA, ex rel. NIX,

                      Plaintiff,                         CIVIL ACTION FILE

vs.                                                     NO. 1:14-cv-1486-LMM

Laredo Family Medicine, P.A, Grace Clinic of
Lubbock, VICTFORCE, INC. d/b/a Windermere
Medical Clinic, South Moore Medical Clinic, P.C.,
Georgia Medical Treatment Center,
Occupational and Family Medicine of South
Texas, St. Jude International Cancer Associates,
Cumming Pediatric Group P.C., Newton Family
Clinic PA., Alamo Area Family & Geriatric
Medicine Associates, Ault McInnis, PLLC, Bill
Burke (DO, PA), C. Brooks Smith, M.D. &
Associates, Manon E. Childers, III (M.D.),
Coppell Clinic, P.A., Akirkhan N. Daya (M.D.,
P.A.), Denise M. Casper, D.O., P.A., S. Howard
Dickey (D.O., P.A.), Ear, Nose, & Throat Care,
P.A., Gustavo E. Villarreal, M.D., P.A., John
Garcia, M.D., PA, Kelsom Clinic, P.A., OM
Sakthi, P.A., Oak Cliff Family Healthcare, PA,
Mahmood B. Panjwani (M.D., P.A.), Pediatric
Healthcare Associates, P.A., Pineloch Medical
Clinic, P.A., Re Medical Associates, PA, Ricky A.
Siewert (DO), Village Medical Center, 1960
Family Practice, P.A., Adam S. Miner, M.D.,
P.A., Southern Plains Medical Center, P.C.,
Priority Health Center, LLC, Larry K. Stubblefield
(D.O.), Vital Family Practice Center, Elms Creek
Family & Urgent Care Clinic, Joyce M. Shotwell
(M.D., P.A.), Rockport Urgent Care Center,
PLLC, Premier Wellness Internal Medicine, LLC,
Airport Clinic, Inc., Oconee E.N.T. & Cosmetic
Surgery Center, P.C., Emmanuel E. Sackey
(M.D., P.A.), Slidell Internal Medicine Clinic,
LLC, Agape Ear, Nose, and Throat Clinic,
APMC, Brehm Medical Center, Kevin T.
Schlamp, M.D., LLC, Chaudhry Clinic, LLC,
Mirza A. Beg, MD APMC, Lerch & Amato
Pediatrics, Plano Pediatrics, P.A., Atrium
Pediatrics, Goodwood Primary Care Clinic, LLC,
Waverly Primary Care, PLLC, Durham Family
Medicine, PA, North Raleigh Pediatric Group,
P.A., Medaccess Urgent Care, PLLC, Roxboro
Med Access, PLLC, Atlanta Ropheka Medical
Center, PC, Health Med Associates, P.C.,
Aroesty ENT, Internal Medicine & Diagnostics
Group, LLC, Families First Family Medicine, PC,
Piedmont Family Practice, LLC, Atlanta Medical
and Aesthetic Center, Inc., David W. Carlson,
              Case 1:14-cv-01486-LMM Document 1180 Filed 03/18/20 Page 2 of 4



JUDGMENT
1:14-cv-1486-LMM
March 18, 2020
Page 2

  M.D., P.A., Pratt Medical Center, Ltd., Dekalb
  Physicians Clinic, PLLC, Steven G. Bander
  (D.O., P.A.), Rio Grande Medical Group, Ltd., El
  Paso Integrated Physicians Group, P.A.,
  Norberto Alvarez Jr. MD PA, George L. Eastman
  III, M.D. & Associates, Forty-Third Medical
  Associates, P.C., Bridgewater Medical Group,
  Drs. Kaplan & Akins, P.A., Acadiana Family
  Practice Associates, LLP, Brian Granger, M.D.
  APMC, Westwind Pediatric Clinic, Dillon Family
  Medicine, P.A., Odessa Consultants, PLLC,
  Walter Leon (MD, PA), Clinics of North Texas,
  LLP, Gigliotti Family Medicine, Pediatric Medical
  Clinic, Inc., Richard B. Feucht, II, M.D., LLC,
  Southeastern Medical Clinic Grays Creek and
  Southeastern Regional Physician Services, Joy
  Obokhare, MD, Spear Clinic, P.A, Fountain Park
  Family Physicians, Optimal Health Out- Patient
  Clinic, APMC, Martin G. McElya, D.O., PA.,
  NOVA Medical and Urgent Care Center, Inc.,
  Jacobs Family Medical Clinic, Inc., Gateway
  Family Medicine of Travelers Rest, P.A., Main
  Street Medical Associates, Dan Freeland (DO,
  PA), Cody L. Mihills (MD, PA), Wyatt Webb, MD,
  PA, Healthcare Associates of Irving, PLLC,
  McKinney Family Healthcare, LP, Rosemary A.
  Bates (M.D., P.A.), Castle Hills Family Practice,
  Hormazd Sanjana (MD, PA), Medford Station,
  Berlin Medical Associates at Winslow, D. Conrad
  Harper MD, LLC, Dallas Comprehensive Medical
  Care, PLLC, Family Practice Center of Sulphur,
  LLC, Huguley Medical Associates, Jennifer
  Gwozdz PA, Mirshed Medical Center, S.C.,
  North Country Family Practice, P.A., Raeford
  Family Care Center, LLC, Julie L. Reihsen
  (M.D., P.A.), Sunset Road Medical Associates,
  P.A., Sy Med,LLC, ABC Pediatrics of Dunn, PA,
  Burroughs Medical Clinic, P.A., Douglas
  Pediatrics Associates, P.C., Chatham
  Savannah Medical Group, PC, Ouachita Valley
  Family Clinic, PA, Sherwood Family Medical
  Center, BHFC Warren and Benton Family Clinic,
  PA, Carla J. Cole (D.O., P.A.), Doctors of
  Internal Medicine, P.A., Dublin Family Medicine,
  Eastover Family Care, P.C., Family Practice
  Associates at Washington, P.A., Forest Lane
  Pediatrics, LLC, Forest Medical Care, P.A.,
  Freedom Medial Clinic & Urgent Care, P.A.,
              Case 1:14-cv-01486-LMM Document 1180 Filed 03/18/20 Page 3 of 4



JUDGMENT
1:14-cv-1486-LMM
March 18, 2020
Page 3

  Friendly Urgent Care, Inc., Frisco Urgent Care
  and Clinics, Tanya R. Grun (MD, PA),
  Healthcare Express, LLP, Heights Primary Care,
  Heritage Family Medicine, Harry Hernandez
  (DO, PA), Patrick W. Hisel (M.D., P.A.), Holly
  Springs Pediatrics, PLLC, Internal Medicine
  Center of Fort Worth, Kelley Family, LLC, Kelly
  L. Cobb, M.D., APMC, Sangtae Caleb Kim, D.
  Blayne Laws (M.D., P.A.), MD2 Urgentcare
  Clinic, Salma Mazhar (M.D., P.A.), Natchitoches
  Medical Specialists, LLC, North Central Texas
  family Medicine, P.A., Oklahoma City Ear, Nose,
  & Throat Clinic, P.C., Oklahoma City
  Gynecology and Obstetrics, LLC, Pediatric Arts,
  Precision Family Medicine, P.A., David A.
  Ramos (MD, PA), Rebecca D. Butler, M.D.,
  PLLC, Regional Family Medicine, PA, Schmidt
  Medical Center, P.A., Seminole Medical Clinic,
  LLP, Summit Medical Arts Associates, LLC,
  Texas Health Physicians Group, Thompson
  Family Medicine, Madeleine C. Weiser (M.D.,
  P.C.), West Primary Care, Inc., Wise Family
  Practice, Woodbury Pediatrics, Alpha Medical
  Center, Care United Medical Centers of
  America, LLP, Life Cycle Pediatrics, LLC, Trinity
  Urgent Care & Family Practice, LLC, Internal
  Medicine Associates of Waycross, P.C., Peter
  Wrobel, MD (P.C.), Kennesaw Pediatrics, P.C.,
  Poinsett Family Practice, Nadal Pediatrics, P.A.,
  Aquilo Health Company, PC, Milestone Family
  Medicine, PC, Family Practitioners of Glynn,
  P.C., Tyler Internal Med Assn., Gilbert Medical
  Center, PLLC, Harrisonville Family Medicine,
  Inc., Wayne Family Practice Associates, P.C.,
  Cartersville Pediatrics Associates, P.C., Charles
  K. Jones, M.D., Cornelius F. Cathcart,
  Pediatrics, PA, D Guin Johnson MD Inc, Decatur
  Pediatric Group, P.A., Dennis E. sandler, M.D.,
  Dunwoody Village Clinic, P.C., Eagle Medical
  Center, PC, Eastern Carolina Medical Center,
  P.C., Ellis County Medical Associates, P.A.,
  Family Health Care Center, Inc., Family
  Medicine Specialists, P.C., Family Wellness
  Clinic, P.A., Gaffney Family Physicians, Inc.,
  Shylesh Ganta (M.D., P.A.), Intown Primary
  Care, P.C., J. Harold Acevedo, M.D., P.C., Jon
  W. Copeland, D.O., P.A., Kernodle Clinic, Inc.,
  Lisa J. Wasemiller-Smith, M.D., Inc., Magnolia
               Case 1:14-cv-01486-LMM Document 1180 Filed 03/18/20 Page 4 of 4



JUDGMENT
1:14-cv-1486-LMM
March 18, 2020
Page 4

  Medical Clinic, P.C., Midwest Medical Group,
  PLLC, Milton Hall Surgical Associates, LLC,
  Montvill Practice Associates, P.A., NC Pediatric
  Associates, PLLC, Palladium Primary Care, PA,
  Pediatric Associates of Lawrenceville, LLC,
  Pediatrics at Whitlock, P.C., Peter Bullock, M.D.,
  P.C., Piedmont Medical of S.C., LLC, Rainbow
  Pediatrics, P.A., Randolph Pulmonary & Sleep
  Clinic, PLLC, The Columbus Clinic, P.C.,
  Valdosta Family Medicine Associates, P.C.,
  West Augusta Pediatrics, P.C., Woodstock
  Family and Urgent Care, Gwendolyn Allen, MD,
  Brian C. Griner, M.D., LLC, Nick Hollis, Aygen
  Pediatrics & Adult Care, Dallam Hartley County
  Hospital District,
                        Defendants.



                                             JUDGMENT

       This action having previously come before the court, Honorable Leigh Martin May, United States

District Judge, for consideration of above-named defendants’ motions to dismiss, and the court having

granted said motions, it is

       Ordered and Adjudged that the action be, and the same hereby is, dismissed.

       Dated at Atlanta, Georgia, this 18th day of March, 2020.



                                                             JAMES N. HATTEN
                                                             CLERK OF COURT

                                                       By:   /s/ Teressa Frazier
                                                              Deputy Clerk

Prepared, Filed, and Entered
in the Clerk=s Office
March 18, 2020
James N. Hatten
Clerk of Court

By: /s/ Teressa Frazier
      Deputy Clerk
